department of the treasury internal_revenue_service washington d c dec ago ep taltz tax_exempt_and_government_entities_division u ill xxxxxxxxxxx kxxkxkxxkxkkxk xxxxxxxxxxx attn xxxxxxx legend state a group b employees rrkk board c employer m ee plan x code s resolution t dear this letter is in reply to a request for a letter_ruling dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative regarding the federal incomes tax treatment of certain contributions made to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer m a government employer and political_subdivision in state a established and created plan x for the benefit of group b employees plan x is codified in code s you represent that plan x meets the qualification requirements set forth under section - cpoonoon a of the code and the related trust is exempt from tax under sec_501 a of the code pursuant to section of plan x ail group b employees participating in plan x are required to contribute one percent of their gross monthly wages to plan x section of plan x further states that these contributions are made by payroll deduction on a per day basis excluding overtime on date board c under the signature of its president passed resolution t which amends article viii of plan x resolution t provides that employer m will pick up the required group b employees’ contributions member's required contributions in accordance with section of plan x resolution t also provides that the group b employees’ contributions although designated as employee contributions will effective date be paid_by employer m in lieu of contributions by the group b employees further resolution t provides that a group b employee will not have the option of choosing to receive the member's required contributions directly or to have them paid_by employer m to plan x section was added to plan x and provides that effective date employer m shall pick up each group b employee's required contributions no group b employee shall have the option of choosing to receive the required contributions directly or to have them paid_by employer m to plan x a corresponding reduction in the group b employee's salary shall be made in the amount of the picked up required_contribution the required contributions although designated as group b employee contributions are being paid_by employer m in lieu of contributions by the group b employee according to resolution t effective date all contributions made to plan x by group b employees are to be treated as pick up contributions based on the aforementioned facts and representations you have requested the following rulings that the required contributions to _ plan x which are picked up by employer m pursuant to the terms of sec_414 of the code do not constitute gross_income to group b employees for federal_income_tax purposes that the picked up contributions to plan x are not considered wages for group b employees for federal_income_tax withholding purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 of the code established by a state government or political_subdivision thereof and are picked up by the employing unit xxxxxxxxxxx revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district’s picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 provided guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan furthermore it is immaterial for purposes of the application of sec_414 of the code whether the employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate ‘thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up in this case plan x satisfies the requirements of revrul_81_35 and revrul_81_ resolution t provides that employer m will pick up the required group b employees’ contributions member's required contributions in accordance with section of plan x resolution t also provides that the group b employees’ contributions although designated as employee contributions will be paid_by employer m in lieu of contributions by the group b employees further resolution t provides that a group b employee will not have the option of choosing to receive the member's required contributions directly or to have them paid_by employer m to plan x further section of plan x also meets the requirements of revrul_81_35 and revrul_81_36 section of plan x provides that employer m shall pick up each group b employee’s required contributions no group b employee shall have the option of choosing to receive the required contributions directly or to have paid_by employer m to plan x a corresponding reduction in the group b employee’s salary shall be made in the amount of the picked up required_contribution the required xxxxxxxxxxx de contributions although designated as group b employee contributions are being paid_by employer m in lieu of contributions by the group b employee therefore with respect to your first ruling_request we conclude that the required contributions made by the group b employees to plan x that are picked up by employer m pursuant to section of plan x and resolution t are picked up contributions within the meaning of sec_414 of the code and as such will not be includible in the gross_income of the group b employees until such amounts are distributed from plan x to the extent that these amounts represent contributions made by employer m these amounts will be includible in the gross_income of the group b employees or their beneficiaries in the year in such amounts are distributed to the extent that they represent amounts contributed by employer m with respect to your second ruling_request since we have determined that the picked up contributions made pursuant to section of plan x and resolution t are to be treated as employer contributions we conclude that these contributions are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required in the taxable_year in which they are contributed to plan x for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the contributions in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling applies only if the effective date for the commencement of the pick up is no earlier than the later of the date resolution t was signed or the date the pick up as is put into effect this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office xxxxxxxxxxx if you have any questions please contact t ep ra t at sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax exempt and government entitles division enclosures deleted copy of the letter notice
